In the

        United States Court of Appeals
                        For the Seventh Circuit
                             ____________________ 
No. 16‐1635 
UNITED STATES OF AMERICA, 
                                                                Plaintiff‐Appellee, 

                                           v. 

JASON PERRY, 
                                                           Defendant‐Appellant. 
                             ____________________ 

              Appeal from the United States District Court for the 
               Southern District of Indiana, Evansville Division. 
                   No. 13‐cr‐57 — Richard L. Young, Judge. 
                             ____________________ 

         ARGUED NOVEMBER 9, 2016 — DECIDED JULY 6, 2017 
                    ____________________ 

   Before BAUER  and KANNE, Circuit Judges, and FEINERMAN, 
District Judge. * 
      FEINERMAN,  District  Judge.  Jason  Perry  pleaded  guilty  to 
two  counts  under  18  U.S.C.  § 922(g)(1)  for  being  a  felon  in 
possession  of  a  firearm  and  ammunition.  The  district  court 
sentenced  him  to  360  months’  imprisonment  upon  finding 
that  three  of  his  prior  felonies,  including  two  burglary  con‐
                                                 
*   Of the Northern District of Illinois, sitting by designation.
2                                                       No. 16‐1635 

victions  under  Indiana  law,  qualified  as  “violent  felonies” 
under  the  Armed  Career  Criminal  Act  (ACCA),  18  U.S.C. 
§ 924(e).  Perry  argues  on  appeal  that  the  enhancement  was 
improper  because  Indiana  burglary  is  not  an  ACCA  predi‐
cate  offense.  He  also  contends  that  the  two  felon  in  posses‐
sion counts are duplicative and should have been merged at 
sentencing. We affirm.  
     I.  Background 
    At  approximately  8:10  a.m.  on  May  22,  2013,  Perry 
bought  a  box  of  12‐gauge  shotgun  shells  at  a  Wal‐Mart  in 
Princeton, Indiana. About three hours later, police were dis‐
patched  to  a  Mexican  restaurant,  where  Perry  was  arguing 
with his ex‐girlfriend Jessica Tice about visitation with their 
13‐year‐old  son.  The  officers  asked  Perry  to  leave,  and  he 
drove  away  in  his  pickup  truck.  He  returned  less  than  an 
hour later, confronted Tice in the restaurant parking lot, and 
shot  her  to  death  with  a  12‐gauge  shotgun  in  front  of  their 
son  and  Tice’s  mother.  The  police  arrested  Perry  shortly 
thereafter,  and  found  the  murder  weapon  and  ammunition 
in his truck.  
     Petty  was  convicted  of  murder  in  state  court  and  re‐
ceived  an  85‐year  sentence,  with  fifteen  years  suspended  to 
probation.  In  federal  court,  Perry  was  charged  with  two 
counts under § 922(g)(1)—one for being a felon in possession 
of a firearm, and the other for being a felon in possession of 
ammunition—and he pleaded guilty to both. At sentencing, 
the district court found that Perry qualified for an enhanced 
sentence  under  ACCA  because  he  had  three  prior  convic‐
tions for a “violent felony” as defined in § 924(e)(2)(B). Two 
of  those  convictions  were  for  burglary  in  Indiana,  and  the 
third was for battery resulting in serious bodily injury.  
No. 16‐1635                                                          3

   Perry  argued  at  sentencing  that  the  two  felon  in  posses‐
sion counts were identical and should merge. The remedy he 
suggested  was  for  the  court  to  make  the  sentences  on  the 
two  counts  run  concurrently.  Without  explicitly  addressing 
Perry’s  merger  argument,  the  district  court  imposed  a  360‐
month  prison  sentence  on  each  count,  running  those  sen‐
tences concurrently to each another and to the state sentence. 
   II.  Discussion 
    ACCA  imposes  a  fifteen‐year  minimum  sentence  on  de‐
fendants  convicted  under  § 922(g)(1) who at the  time of the 
offense had at least three prior convictions for a “violent fel‐
ony.” 18 U.S.C. § 924(e)(1). ACCA defines “violent felony” in 
relevant  part  as  any  felony  “that  …  is  burglary.”  18  U.S.C. 
§ 924(e)(2)(B)(ii). 
    The term “burglary” in § 924(e)(2)(B)(ii) does not encom‐
pass  all  burglaries,  but  only  “generic”  burglary,  which  the 
Supreme Court has defined as “an unlawful or unprivileged 
entry  into,  or  remaining  in,  a  building  or  other  structure, 
with  intent  to  commit  a  crime.”  Taylor  v.  United  States,  495 
U.S. 575, 598 (1990). Determining whether burglary under a 
given  State’s  law  is  encompassed  by  § 924(e)(2)(B)(ii)  pre‐
sents  a  categorical  question  that  focuses  exclusively  on  the 
state crime’s statutory definition. Mathis v. United States, 136 
S. Ct. 2243, 2248 (2016). “[I]f the [state] statute sweeps more 
broadly than the generic crime, a conviction under that law 
cannot  count  as  an  ACCA  predicate,  even  if  the  defendant 
actually committed the offense in its generic form.” Descamps 
v. United States, 133 S. Ct. 2276, 2283 (2013). 
    Indiana  law  defines  burglary  as  “break[ing]  and  en‐
ter[ing] the building or structure of another person, with in‐
4                                                        No. 16‐1635 

tent to commit a felony or theft in it.” Ind. Code § 35‐43‐2‐1. 
This definition is nearly identical to that of “generic” burgla‐
ry—a  congruence  that  led  us  in  United  States  v.  Vogt, 588  F. 
App’x 497 (7th Cir. 2015), to hold that Indiana burglary qual‐
ifies as a predicate “burglary” under ACCA. In fact, we held 
that it would be “frivolous” to contend otherwise. Id. at 498. 
     Yet Vogt is non‐precedential, and Perry urges us to chart 
a  different  course  here,  arguing  that  Indiana  burglary  is 
broader than generic burglary with respect to where it may 
be  committed.  Indiana  burglary  may  be  committed  in  out‐
door,  fenced‐in  areas.  See  McCovens  v.  State,  539  N.E.2d  26, 
29  (Ind.  1989)  (“The  fence  surrounding  the  business  was  a 
‘structure’ as contemplated by Ind. Code § 35‐43‐2‐1.”); Gray 
v.  State,  797  N.E.2d  333,  335–36  (Ind.  App.  2003)  (holding 
that a  fenced area  need not adjoin a building or  completely 
surround a business premises to qualify as a “structure” un‐
der the Indiana burglary statute); Joy v. State, 460 N.E.2d 551, 
558  (Ind.  App.  1984)  (holding  that  “the  fence  surrounding 
the  Leland  Lumber  Company  was  a  ‘structure’  as  contem‐
plated by our burglary statute”). Perry contends that a state 
burglary  statute  that  treats  a  fenced  area  as  a  “structure” 
necessarily  “sweeps  more  broadly”  than  generic  burglary, 
Descamps, 133 S. Ct. at 2283, which according to the Supreme 
Court  may  be  committed  only  in  “a  building  or  enclosed 
space,” Shepard v. United States, 544 U.S. 13, 15–16 (2005). 
   The  strongest  support  for  Perry’s  position  comes  from 
James  v.  United  States,  550  U.S.  192  (2007),  in  which  the  Su‐
preme  Court  observed  that  burglary  under  Florida  law,  be‐
cause  it  may  be  committed  in  curtilage,  is  broader  than  ge‐
neric  burglary.  Id.  at  212  (“the  inclusion  of  curtilage  takes 
Florida’s  underlying  offense  of  burglary  outside  the  defini‐
No. 16‐1635                                                           5

tion  of  generic  burglary”)  (internal  quotation  marks  omit‐
ted).  According  to  Perry,  if  Florida  burglary’s  coverage  of 
curtilage  makes  it  broader  than  generic  burglary,  then  so, 
too, does Indiana burglary’s coverage of fenced‐in areas. 
    Perry’s argument misses the mark. As a general rule, cur‐
tilage need not be completely fenced in. See United States v. 
Dunn, 480 U.S. 294, 301 n.4 (1987) (“declin[ing] … to adopt a 
bright‐line  rule  that  the  curtilage  should  extend  no  farther 
than  the  nearest  fence  surrounding  a  fenced  house”)  (inter‐
nal  quotation  marks  omitted).  Florida  law  is  in  accord.  Alt‐
hough  curtilage  under  the  Florida  burglary  statute  requires 
“some  form  of  enclosure,”  it  “does  not  require  total  enclo‐
sure.”  Chambers  v.  State,  700  So.2d  441,  442  (Fla.  App.  1997) 
(emphases added). Florida burglary thus may be committed 
where a defendant enters a yard surrounded by a fence with 
a “ten to fifteen foot gap,” ibid., or enters an area fenced on 
three  sides,  with  a  “low‐walled  ‘stoop’”  in  front  and  an 
opening  for  a  driveway,  Jacobs  v.  State,  41  So.3d  1004,  1006 
(Fla.  App.  2010).  This  explains  why  the  Supreme  Court  in 
James deemed Florida burglary broader than generic burgla‐
ry, which, as noted, must take place in “a building or other 
structure,” Taylor, 495 U.S. at 598, or “a building or enclosed 
space,” Shepard, 544 U.S. at 15–16. 
    Unlike the Florida burglary statute, Indiana burglary re‐
quires that the defendant enter a wholly enclosed area. In the 
Indiana  cases  cited  by  Perry,  the  defendant  forced  his  way 
into  an  area  completely  surrounded  by  a  fence.  See  McCov‐
ens,  539  N.E.2d  at  29  (where  the  defendant  climbed  over  or 
squeezed through a fence “without any holes or openings”); 
Gray,  797  N.E.2d  at  335  (where  the  defendant  apparently 
climbed  over  a  fence  enclosing  the  lot  of  an  auto  repair 
6                                                         No. 16‐1635 

shop); Joy, 460 N.E.2d at 555 (where the defendant used wire 
cutters  to  cut  a  fence  surrounding  a  lumber  yard);  see  also 
Calhoon v. State, 842 N.E.2d 432, 435 (Ind. App. 2006) (observ‐
ing that Gray involved entry into “a completely enclosed ar‐
ea”).  Perry  brings  no  Indiana  case  to  our  attention,  and  we 
are  aware  of  none,  where,  as  in  Florida,  a  defendant  was 
convicted of burglary for entering a fenced area that was not 
completely  enclosed.  To  the  contrary,  the  state  appellate 
court  in  Calhoon  distinguished  McCovens,  Joy,  and  Gray  in 
reversing  a  burglary  conviction  on  the  ground  that  the 
“fence  surrounded  only  three  sides  of”  the  outdoor  space 
entered  by  the  defendant,  “leaving  the  fourth  completely 
open.”  Calhoon,  842  N.E.2d  at  435–36.  It  follows  that  James, 
which considered a burglary statute criminalizing entry into 
partially  enclosed  curtilage  to  be  broader  than  generic  bur‐
glary,  does  not  take  Indiana  burglary  outside  the  definition 
of generic burglary. 
    The other decisions cited by Perry are even further afield. 
In  United  States  v.  Wenner,  351  F.3d  969  (9th  Cir.  2003),  and 
United  States  v.  Bennett,  100  F.3d  1105  (3d  Cir.  1996),  the 
courts held that the Washington and Pennsylvania burglary 
statutes,  respectively,  were  non‐generic.  But  both  statutes 
encompass  circumstances  where  the  defendant  enters  a 
movable  conveyance—railway  cars  in  Washington,  Wenner, 
351  F.3d  at  972,  and  automobiles  in  Pennsylvania,  Bennett, 
100 F.3d at 1109—which takes them outside the definition of 
generic burglary. See Mathis, 136 S. Ct. at 2250 (distinguish‐
ing Iowa burglary from generic burglary on the ground that 
“Iowa’s  statute  …  reaches  a  broader  range  of  places:  ‘any 
building, structure, [or] land, water, or air vehicle’”) (emphasis 
and  brackets  in  original);  Shepard,  544  U.S.  at  15–16  (“The 
[ACCA]  makes  burglary  a  violent  felony  only  if  committed 
No. 16‐1635                                                          7

in a building or enclosed space (‘generic burglary’), not in a 
boat or motor vehicle”); United States v. Haney, 840 F.3d 472, 
475  (7th  Cir.  2016)  (concluding  that  certain  Illinois  burglary 
statutes  from  the  1970s  were  nongeneric  because  they  ap‐
plied  to  vehicles).  Indiana  burglary  does  not  cover  vehicles 
or other movable conveyances. 
   In  sum,  Perry  “has  not  identified,”  and  we  have  not 
found,  “any  case  in  which  [Indiana’s]  judiciary  affirmed  a 
[burglary]  conviction  that  penalized  acts”  inconsistent  with 
the  generic  offense  of  burglary.  Yates  v.  United  States,  842 
F.3d 1051, 1053 (7th Cir. 2016). It follows that Perry’s two In‐
diana  burglary  convictions  were  valid  predicate  offenses 
under § 924(e)(2)(B)(ii), and therefore that his § 924(e)(1) sen‐
tencing enhancement was warranted. 
    We  also  reject  Perry’s  contention  that  the  district  court 
mishandled  his  argument  at  sentencing  that  the  two 
§ 922(g)(1) counts to which he pleaded guilty were multiplic‐
itous. Putting aside the question whether Perry waived this 
contention  by  entering  an  unconditional  guilty  plea,  see 
United States v. Combs, 657 F.3d 565, 568–69 (7th Cir. 2011), it 
fails  on  the  merits  because  his  conduct  clearly  supports  the 
two separate counts. Perry violated § 922(g)(1) when he pur‐
chased  ammunition  from  Wal‐Mart  on  May  22,  2013.  The 
store’s  surveillance  footage  shows  that  he  possessed  the 
ammunition but not a firearm, and his receipt confirms that 
he  did  not  purchase  a  firearm  along  with  the  ammunition. 
Accordingly,  the  firearm  and  shotgun  must  have  been  “ac‐
quired  separately,”  which  supports  the  two  separate  charg‐
es.  United  States  v.  Buchmeier,  255  F.3d  415,  423  (7th  Cir. 
2001). Any error in the district court’s failure to spell this out 
at the sentencing hearing is harmless given the clarity in the 
8                                                         No. 16‐1635 

record regarding Perry’s conduct. It also bears mention that 
the additional § 922(g)(1) conviction resulted in no addition‐
al time to Perry’s overall sentence, as the sentences on both 
counts  run  concurrently—which  is  precisely  what  Perry  re‐
quested  to  remedy  what  he  viewed  as  the  two  improperly 
duplicative counts. See United States v. Cunningham, 429 F.3d 
673,  679  (7th  Cir.  2005)  (“[T]he  judge’s  failure  to  discuss  an 
immaterial  or  insubstantial  dispute  relating  to  the  proper 
sentence would be at worst a harmless error.”).  
                                                          AFFIRMED